DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with 
M. Clare Frederick on 5/3/2022.
The application has been amended as follows: 
The Claims should read: “1. A tie down locking mechanism comprising: 
a ratchet body including an aperture within the ratchet body adjacent to the ratchet and an opening having a central axis; 
an axle transversely mounted within the ratchet body, wherein a central axis of the axle is offset from the central axis of the opening of the ratchet body; 
a ratchet handle connected to the axle, the ratchet handle including a throughhole having a central axis parallel to the central axes of the opening and the axle, wherein the throughhole is positioned to move in and out of alignment with the opening of the ratchet body; 
a first pin configured to move through the throughhole within the ratchet handle and the opening of the ratchet body; 
a pivoting member including a distal end and a proximal end having a pivot point positioned between the distal end and the proximal end, extending from the aperture to the throughhole, wherein the first pin engages the distal end of the member relative to the aperture, wherein a spring is positioned between the proximal end of the pivoting member and the ratchet body, and wherein the pivoting member pivots about the pivot point; 
the spring, adjacent to the aperture, configured to bias the proximal end of the pivoting member away from the ratchet body; 
wherein, when the opening of the ratchet body and the throughhole of the ratchet handle are in alignment, the spring biases the pivoting member about the pivot point such that the first pin is moved through the aligned opening of the ratchet body and the throughhole of the ratchet handle to prevent movement of the ratchet handle; and wherein the aperture is configured to receive a drain plug.
Claim 4 is cancelled.
5. The tie down locking mechanism of claim [[4]] 1, wherein, when the drain plug is not positioned within the aperture, the spring biases the first pin toward the ratchet body.
6. The tie down locking mechanism of claim [[4]] 1, wherein, when the drain plug is positioned within the aperture, the spring is compressed and the first pin is withdrawn from the throughhole within the ratchet body.
7. (Currently amended) A method of locking a ratchet assemblyratchet assembly including a ratchet handle extending from a ratchet axle within a ratchet body having a body frame member, wherein the ratchet handle attaches to the ratchet axle through ratchet gears to allow for winding a ratchet strap about the ratchet axle within a ratchet body, and wherein the ratchet handle engages with first and second protrusions on the body frame member and includes a release lever, the method comprising: 
providing a tie down locking mechanism in the ratchet body, the tie down locking mechanism comprising: 
the ratchet body including an opening having a central axis; 
the axle transversely mounted within the ratchet body, wherein a central axis of the axle is offset from the central axis of the opening of the ratchet body; 
the ratchet handle connected to the axle, the ratchet handle including a throughhole having a central axis parallel to the central axes of the opening and the axle, wherein the throughhole is positioned to move in and out of alignment with the opening of the ratchet body; 
an aperture within the body frame member adjacent to the ratchet handle; 
a first pin configured to move through the throughhole within the ratchet handle and the opening of the ratchet body; 
a pivoting member including a distal end and a proximal end having a pivot point positioned between the distal and proximal ends, from the aperture to the throughhole, wherein a spring is positioned between the proximal end of the pivoting member and the ratchet body, wherein the first pin engages with the distal end of the member relative to the aperture, and wherein the pivoting member pivots about the pivot point; and 
the spring, adjacent to the aperture, configured to bias the proximal end of the member away from the ratchet body; 
attaching the ratchet body to a first surface; 
attaching an end of the ratchet strap to a second surface; 
inserting an object into the aperture of the tie down locking mechanism, thereby compressing the spring and withdrawing the first pin from the throughhole within the ratchet body; 
tightening the ratchet strap as needed by rotating the ratchet handle about the ratchet axle between the first and second protrusions; and 
rotating the ratchet handle into a lowermost groove formed by the second protrusion and the body frame member distal to the first protrusion in order to lock the ratchet gears and maintain tension on the ratchet strap; and wherein the object comprises a drain plug of a watercraft.
Claim 9 is cancelled.
11. The tie down locking mechanism of claim 1, wherein the ratchet body includes the aperture having a central axis parallel to and offset from the central axes of the opening and the axle.
12. The method of claim 7, wherein the ratchet body includes the aperture having a central axis parallel to and offset from the central axes of the opening and the axle
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a tie down locking mechanism with a ratchet body with an aperture, an axle, a ratchet handle, a first pin, a pivoting member, a spring, an opening, the opening and the throughhole are in alignment, and the aperture is configured to receive a drain plug to overcome the prior art.  The prior art references do not disclose the specific relationship between the ratchet body, handle, pivoting member, opening, aperture, throughhole, in a relationship to receive a drain plug as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of apertures, throughholes, openings, springs, pins, handles, axles, ratchet bodies, drain plugs, and pivoting members are known to be used in the strap tighteners art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W. SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on Monday- Friday (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571) 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677